Order modified by striking out the last paragraph thereof and by substituting therefor a provision that defendant pay plaintiff alimony at the rate of sixty dollars a week from January 30, 1928. As so modified, the order is affirmed, without costs. The court was without power, under the circumstances herein, to make the alimony payable from a day prior to the date of the notice of motion. (Thrall v. Thrall, 83 Hun, 188; Beebe v. Beebe, 158 App. Div. 948.) Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ., concur.